                  Case 1:19-cr-00561-LAP Document 333
                                                  334 Filed 06/24/21 Page 1 of 1




                                               GLAVIN PLLC
                                             2585 Broadway #211
                                           New York, New York 10025
                                                646-693-5505

                                                              June 24, 2021


         VIA ECF
         Honorable Loretta A. Preska
         U.S. District Court
         Southern District of New York
         500 Pearl Street
         New York, NY 10007


                Re:     United States v. Donziger, 19 Cr. 561 (LAP); [11 Civ. 691 (LAK)]
         Dear Judge Preska:
                 I represent the United States and write in response to the Court’s June 23, 2021 order
         directing counsel to “confer and inform the Court by letter of a proposed briefing schedule on
         Mr. Donziger’s motion to dismiss based on the Supreme Court’s decision in United States v.
         Arthrex, Inc. (See dkt. no. 330.)” Dkt. 331.
                We have conferred and the parties propose the following briefing schedule: the Special
         Prosecutor’s response to the motion filed by Friday, July 9, 2021, and the defense’s reply filed
         by Monday, July 19, 2021.



The briefing schedule proposed above
is approved.                                                  Respectfully submitted,

SO ORDERED.
                                                              _______/s/______________________
Dated:       June 24, 2021                                    Rita M. Glavin
             New York, New York
                                                              Special Prosecutor on behalf
                                                              of the United States
_________________________________
________________________________
LORETTA A. PRESKA, U.S.D.J.
